DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4 and 6 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the top surface of the base” and “the top of the umbrella-shaped jacking core” in the second paragraph after the preamble. There is insufficient antecedent basis for the limitations in the claim.
Claim 1 further recites the limitation “the periphery of the umbrella-shaped jacking core” in the last paragraph. There is insufficient antecedent basis for the limitation in the claim.
Claim 1 further recites the limitation “a jacking core base” in the last paragraph. It is unclear as to whether Applicant intends the limitation to refer to, and further define, the ‘jacking core’ previously set forth in the claim, or whether Applicant intends the limitation to set forth a ‘jacking core base’ which is separate and independent from the ‘jacking core.’ For the purposes of this Office Action, Examiner will interpret the limitation so as to set forth a ‘jacking core base’ which is separate and independent from the ‘jacking core’ previously set forth.
Claim 4 recites the limitation “the upper portion of the limiting block.” There is insufficient antecedent basis for the limitation in the claim.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 – 4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Liu (Chinese Patent Publication Number CN 2017 10774479.8).
Because Liu is published in Chinese, all citations to Liu will actually cite U.S. Patent Application Publication Number 2019/0063902, which claims priority from Liu.
As to claim 1, Liu teaches a wheel blank discharging position detecting device (abstract), comprising a frame (figure 1, element 1 being the ‘frame’; page 3, paragraph 22), wherein the frame is provided with a clamping system, a detecting system, and a positioning system, the clamping system includes a cylinder fixed on the frame (figure 1, element 3 being the ‘cylinder’; page 3, paragraph 22), a connecting plate being fixed at an output end of the cylinder (figure 1, element 12 being the ‘connecting plate’; page 3, paragraph 22), a servo moto and a rotating base being fixed on the connecting plate (figure 1, element 10 being the ‘servo motor’ and element 15 being the ‘rotating base’; page 3, paragraph 22), rotating shaft being rotationally connected in the rotating base (figure 1, element 16 being the ‘rotating shaft’; page 3, paragraph 22), an output end of the servo motor being connected with the rotating shaft through belt transmission (figure 1, elements 10 and 16 with elements 12 – 14 being the ‘belt transmission’; page 3, paragraph 22), and a wheel center hole jacking member being fixed on the rotating shaft (figure 1, elements 27, 28, 34, and 30 being the ‘wheel center hole jacking member’ and element 16); the wheel center hole jacking member includes a base (figure 1, element 27 being the ‘base’; page 3, paragraph 22), a limiting block being fixed on a top surface of the base (figure 1, element 28 being the ‘limiting block’; page 3, paragraph 22), an umbrella-shaped jacking core being arranged in a middle portion of the limiting block in a penetrating mode (figures 1 and 2, element 34 being the ‘umbrella-shaped jacking core’; page 3, paragraph 22), and an elastic element being arranged between a top of the umbrella-shaped jacking core and an upper portion of the limiting block (figure 1, element 30 being the ‘elastic element’; page 3, paragraph 22); a groove extending axially is formed in a middle portion of a periphery of the umbrella-shaped jacking core (figure 2a, groove between surfaces 34-1 and 34-2 being the ‘groove,’ see below; page 3, paragraph 23).

    PNG
    media_image1.png
    423
    503
    media_image1.png
    Greyscale


Liu further teaches a limiting screw matched with the groove is arranged in a middle portion of a jacking core base (figure 1, element 47 being the ‘limiting screw’ and element 48 being the ‘jacking core base’; page 3, paragraph 25). Examiner notes that the claim does not require that the limiting screw extend into the groove of the umbrella-shaped jacking core, the claim merely requires the limiting screw be “matched” with the groove. “Match” is defined by Merriam-Webster’s Dictionary as “a pair suitable associated.” It is the position of the Examiner that the limiting screw and the groove of the umbrella-shaped jacking core are ‘suitably associated’ such that the screw is capable of being at least partially inserted into the groove. Therefore, the limiting screw is “matched” with the groove of the umbrella-shaped jacking core. Liu further teaches that the detecting system includes a distance sensor arranged on the frame above the clamping system (figure 1, elements 43 and 49 being the ‘distance sensor’; page 4, paragraph 27). Examiner notes that the sensors 43 and 49 may reasonably be considered to be a ‘distance sensor’ because Liu teaches sensors 43 and 49 determining a “thickness,” or distance, of a valve hole (page 2, paragraph 11). Liu further teaches that the positioning system comprises a detector arranged on the frame (figure 1, elements 43 and 49 being the ‘detector’; page 4, paragraph 27).
As to claim 2, Liu further teaches that a driven gear is fixed on the rotating shaft (figure 1, elements 14 being the ‘driven gear’ and element 16; page 3, paragraph 22), a power gear is fixed at the output end of the servo motor (figure 1, element 11 being the ‘power gear’ and element 10; page 3, paragraph 22), and the power gear is connected with the driven gear through a driving belt (figure 1, element 13 being the ‘driving belt’ and elements 11 and 14).
As to claim 3, Liu teaches that the base of the wheel center hole jacking member is fixed on the driven gear (figure 1, elements 27 and 14).
As to claim 4, Liu teaches that the elastic element includes a spring sleeve on an umbrella rod of the umbrella-shaped jacking core (figures 1 and 2, elements 30 and 34, wherein lower portion of element 34 is the ‘umbrella rod’), wherein a first end of the spring is abutted against an umbrella cover of the umbrella-shaped jacking core (figures 1 and 2, elements 30 and 34, wherein upper portion of element 34 is the ‘umbrella cover’), and a second end of the spring is abutted against an upper portion of the limiting block (figure 1, elements 30 and 28).
As to claim 6, Liu teaches that the limiting block is located between a bottom of the umbrella-shaped jacking core and a lower portion of the jacking core base (figure 1, elements 28, 34, and 49). 
As to claim 7, Liu teaches that the detecting system further comprises a servo motor II and a linear guiding rail which are fixed on the frame (figure 1, element 35 being the ‘servo motor II’ and element 37 being the ‘linear guiding rail’; page 3, paragraph 22), wherein the output end of the servo motor II is fixedly connected with a ball screw (figure 1, element 36 being the ‘ball screw’; page 3, paragraph 22), a guiding rail sliding seat is provided on the linear guiding rail (figure 1, element 38 being the ‘guiding rail sliding seat’; page 3, paragraph 22), the ball screw penetrates through a screw nut fixed on the guiding rail sliding seat (figure 1, elements 36 and 38), a sensor bracket is fixed on the screw nut (figure 1, element 44 being the ‘sensor bracket’), and the distance sensor is fixed on the sensor bracket (figure 1, elements 43, 49, and 44).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 2 above, and further in view of Bavendiek (International Publication Number WO 2012/119791 A1).
As to claim 8, Liu does not teach the device comprising an X-ray detector. Bavendiek teaches a wheel blank discharging position detecting device (abstract), comprising a frame (figure 1, element 1 being the ‘frame’; machine translation, page 5, paragraph 15), wherein the frame is provided with a positioning system comprising a detector arranged on the frame (figure 1, elements 5 and 5’ being the ‘detector’; machine translation, page 5, paragraph 15). Bavendiek further teaches that the detector comprises an X-ray detector (figure 1, element 5’; machine translation, page 5, paragraph 15). It would have been obvious to one skilled in the art to include the X-ray detector of Bavendiek in the device of Liu because Bavendiek teaches that the inclusion and use of an X-ray detector provides the benefit of detecting cracks in the wheel, so as to ensure that the wheel meets required safety specification (machine translation, pages 1 – 2, paragraphs 2 – 3).
Response to Arguments
Applicant's arguments filed June 9, 2022 have been fully considered but they are not persuasive.
Applicant generally argues, on page 4, that the subject matter of claim 1 is not taught by Liu. Examiner disagrees and refers to the above rejection of claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner notes that claim 1 has been amended so as to require the ‘wheel center hole jacking member’ to include an umbrella-shaped jacking core arranged “in a penetrating mode.” This limitation was not recited or otherwise required in the previous Office Action. Furthermore, the limitations of claim 1 also do not require the ‘wheel center hole jacking member’ to comprise a ‘limiting element,’ as previously required in the previous set of claims and considered by the Examiner in the previous Office Action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726